Title: To Benjamin Franklin from Poreau & Cie., 16 August 1781
From: Poreau & Cie.
To: Franklin, Benjamin


Sir,
Dunkirk the 16 Augt. 1781
Altho we are far from being competent Judges, what kind of Treatment an American in the French Service ought to expect from the English when taken prisonner by them, we think it our duty to do all that lays in our power in favor of those whose misfortunes it is to be taken prisonner on board of any Vessell belonging to us.
The Inclos’d are copies of three Letters from Captain Christopher Codner late commander of our privateer the American Union. Your Excellence will perceive by them that he is by no means treated not only as a commander ought to be, but even as common men when made prisonners of warr by a civiliz’d nation.
We have taken the Liberty to represent his case to the Marquis de Castries, minister of the marine; persuaded as we are of his Inclination to serve any American Subject as far as reason will admitt of, we have beg’d that his exchange may be exacted, & can only wish your Excellence may have the goodness to second our petition.
Captain Codner is a native of new England and has serv’d in the American cause, from the beginning without interruption. He is possest of every good quality that could recommend him to your Excellence. He is only Twenty one years of age, but his merit far surpasses his years & has rais’d him from a private man to the command of a Vessell in a short Time. He had the honor to convoy Safe to Flushing, not a great while ago, the Troops that were sent there by Comadore Gillon, & Since he has had the Command of the American Union, he has taken a great number of prizes, which we Suppose does not a Little contribute to the Ill Treatment he now meets with. The hindring a Prisonner of war from receiving what assistance his friends send him, is an example of despicable revenge to be met with but in England and among Savages. Cape. Codner was taken the 4th ulto. by the Iphigenia Frigate.
We earnestly intreat your Excellence to apply in behalf of this Young man and of his crew who are also chiefly Americans, and who from what we understand are still worse treated than him.
Should your Excellence in course of Time deign to favor us with a few Lines acquainting us what success we may hope for, it will be conferring a lasting obligation on us who have the honor to be with the profoundest respect Your Excellence’s most humble most Obedient Servants
Poreau & Comp
his Excellence Doctor Franklin at Paris
 
Notation: Poreau & Co, Dunkerque 16. Augt. 1781.
